DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the Claims
Applicant's election with traverse of Group II (claims 47-83) in the reply filed on 10/27/2020 was previously acknowledged. Election was made without traverse of SEQ ID NO: 15 (Peptide A), SEQ ID NO: 17 (Peptide C), SEQ ID NO: 10 (Peptide D) and the formulation of formula I and peptide D as a single composition.
In the reply filed 1/18/22, Applicants cancelled claim 47 and amended claims 48-49, 53-54, 63-69, 71-81 and 87. Claims 88-89 were added in the reply filed 8/19/21. Please note that the claims were amended to exclude SEQ ID NO: 10 (elected as Peptide D). The search was extended to the other peptides of claim 87 (SEQ ID NO: 4 and 5) where art was found. Therefore, claims 65 and 66 are no longer withdrawn from consideration. 

Claims 48, 53, 60, 63-64, 67-69, 71-81, 84-86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 49, 54, 58, 61-62, 65-66, 83 and 87-89 are under consideration. 


Claim Objections-Withdrawn
The objection to claims 47 and 56 are withdrawn due to cancelation of the claim. 
The objection to claims 53, 54, 55 and 84 is withdrawn due to amendment of the claims. 

			Claim Objections
Claim 49 because of the following informalities: 
“and the peptide” should be amended to “and the cancer antigen peptide D”;
the “-“ should be removed after “compound”. 
Appropriate correction is required.

Claim Rejections -Withdrawn
The rejection of claims 47, 49, 50, 52, 55-58, 61-62 and 82-83 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to cancelation of claim 47.
The rejection of claims 47,49-50, 52, 54-57, 61-62 and 82-83 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0080321, published 3/19/2015) is withdrawn due to cancelation of claim 47 and amendment of the claims. 
The rejection of claims 47,49-50, 52, 54-57, 61-62 and 82-83 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0080321, published 3/19/2015) is withdrawn due to cancelation of claim 47 and SEQ ID NO: 10.
The rejection of claims 47,49-50, 52, 54-58, 61-62, 70 and 82-83 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0080321, published 3/19/2015) in view of JPWO2005/045027 (published 05/17/2011, google translation provided) is withdrawn due to cancellation of claim 47 and amendment of claim 87.
The rejection of claims 47, 49-50, 52, 54-57, 61-62 and 82-83 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,248,173 is withdrawn due to cancelation of claim 47 and amendment of claim 87.
The rejection of claims 47, 49-50, 52, 54-57, 61-62 and 82-83 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,181,302 is withdrawn due to cancelation of claim 47 and amendment of claim 87.


Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49, 54, 58, 61-62, 65-66, 83 and 87-89 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0080321, published 3/19/2015,previously cited). This is a NEW rejection necessitated by cancelation of claim 47 and amendment of claim 87. 
Li et al. teach cancer immunotherapy and conjugate vaccines [0003]. 
With respect to claim 87, Li et al. teach a compound represented by formula (5) [0033]:

    PNG
    media_image1.png
    181
    479
    media_image1.png
    Greyscale

	Formula (5) of Li et al. is identical to instantly claimed Formula (4).  Li et al. also teach Formula (5) and a peptide consisting of a cancer antigen amino peptide selected from (p. 11, 1st col.):

    PNG
    media_image2.png
    223
    463
    media_image2.png
    Greyscale

	The peptides above do not meet the limitation of cancer peptide antigen D, that is not SEQ ID NO: 7, 10 or 38. Please note, SEQ ID NO: 23 and 24 of Li et al. are identical to instantly claimed SEQ ID NO: 7 and 38 and comprise SEQ ID NO: 10. However, Li et al. is suggestive of Formula (5) in combination with other cancer peptide antigens that meet the limitations of instantly claimed SEQ ID NO: 4 and 5. 
	Li et al. teach that cancer vaccine using a protein generally contains various cancer antigen peptides and can simultaneously induce a plurality of CTLs and helper T cells, however since the conventional peptide vaccines are mainly constituted by a single MHC class-I presenting peptide antigen, it has been pointed out that effective induction of CTL requires further improvement [0009]. Li et al. teach cancer peptide antigens SEQ ID NO: 10 (PGCNKRYFKLSHLQMHSRKHTG), which is identical to instantly claimed SEQ ID NO: 4 (p. 5, 1st col. 1; p. 8, col. 1; p.10, col. 1).  Li et al. also teach SEQ ID NO: 20 (PGCNKRYFKLSHLOMHSRK), which is identical to instant claimed SEQ ID NO: 5 (p. 5, 1st col. 1; p. 8, col. 1; p.10, col. 1).  
With respect to claims 87, 65 and 66, it would be obvious to a person of ordinary skill in the art to substitute the cancer peptide antigens of SEQ ID NO: 10 or 20 (identical to instantly claims SEQ ID NO: 4 and 5) for SEQ ID NO: 23 or 24 in combination with Formula (5). MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include the rationale that simple substitution of one known element for another to obtain predictable results. To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
	In the instant case, Li et al. teach a cancer vaccine comprising Formula (5) (identical to instantly claimed Formula (4)) in combination with SEQ ID NO: 23 or 24.  SEQ ID Nos: 23 and 24 differ from SEQ ID NO: 10 and 20 by two amino acids. SEQ ID NO: 10 and 20 of Li et al. contain a PG at the N-terminus that is lacking from SEQ ID NO: 23 and 24 of Li et al. The function of the peptides are known in the art and taught by Li et al. as cancer peptide antigens that are MHC class II restricted. A person of ordinary skill in the art would be motivated to substitute SEQ ID NO: 23 or 24 with SEQ ID NO: 10 or 20 because they have similar structure and function for use in a peptide cancer vaccine. A skilled artisan could have substituted one peptide (SEQ ID NO: 10 or 20) for SEQ ID NO: 23 or 24 and the results would have been predictable because the sequences are so similar and also shown to have similar functions (MHC class II restricted). There is a reasonable expectation of success given the great similarity between the sequences, one of ordinary skill in the art would conclude that the sequences have similar properties. 
	With respect to claim 49, Li et al. teach a single pharmaceutical composition comprising Formula (5) and a peptide cancer antigens (p. 11, 1st col., para 59-60). 
	With respect to claim 54, Li et al. teach Formula (5) below that meets the limitations of instantly claimed Formula (4):

    PNG
    media_image1.png
    181
    479
    media_image1.png
    Greyscale

	With respect to claim 55, SEQ ID NO: 10 and 20 of Li et al. are identical to instantly claimed SEQ ID NO: 4 and 5. 
 	With respect to claims 61 and 62, Li et al teach SEQ ID NO: 10 and 20 (identical to instantly claimed SEQ ID NO: 4 and 5) are MHC class II restricted and are portions of WT1 protein ([0008], p. 1). With respect to the binding to the specific MHC class II molecules, SEQ ID NO: 10 and 20 of Li et al. meets the structural limitations of cancer peptide antigen D and would inherently have all of the activities and properties of the composition of claim 87 and 61-62.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Li et al. teach a peptide that meets the structural limitations of the claim and would therefore have the same properties. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claims 83 and 88, Li et al. teach the composition comprises a pharmaceutically acceptable carrier (p. 11, para. 59).
	With respect to claim 89 and the limitation “a kit”, the only required components of the kit is the composition of claim 87. As indicated above, the composition of Li et al. makes obvious the composition of claim 87. 
	 
Response to Arguments
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive. Applicants argue that Li is silent regarding combination of the heterodimer with a separate cancer antigen peptide. Applicants argue that Li does not disclose the cancer peptide antigens of the amended claims. 
These arguments are not persuasive. The 102 rejection has been withdrawn, however Li et al. is suggestive of Formula (4) in combination with cancer peptide antigens. Please see the New 103 rejection above. 



Conclusion
Claims 49, 54, 58, 61-62, 65-66, 83 and 87-89 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654